Exhibit Audited Financial Statements of Mint Leasing, Inc. as of December 31, 2006 and for the year ended December 31, 2006 THE MINT LEASING, INC. (An S Corporation) FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION FOR THE YEAR ENDED DECEMBER 31, THE MINT LEASING, INC. (An S Corporation) TABLE OF CONTENTS INDEPENDENT AUDITOR'S REPORT 1 FINANCIAL STATEMENTS Balance Sheet 2 Statement of Income 3 Statement of Shareholders' Equity 4 Statement of Cash Flows 5 Notes to the Financial Statements 7 SUPPLEMENTARY INFORMATION Schedule 1 - General and Administrative Expenses 12 INDEPENDENT
